Gunter, Justice.
This appeal is from a conviction for armed robbery and two convictions on misdemeanor pistol charges. Sentences to run concurrently were imposed.
There was ample evidence adduced upon the trial to sustain the convictions.
Enumerated errors two and three complain of the admission into evidence of four of the state’s exhibits. The only objection made to these exhibits was that they were irrelevant to the issue being tried. A reading of the transcript shows that these exhibits were not irrelevant, *304and these two enumerated errors are without merit.
Submitted June 17, 1975
Decided September 30, 1975.
K. Reid Berglund, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Lois F. Oakley, Staff Assistant Attorney Generad, for appellee.

Judgment affirmed.


All the Justices concur.